Citation Nr: 0120866	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  99-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972.  This appeal arises from rating actions of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).  

The Board of Veterans' Appeals (Board), in a September 2000 
decision, denied service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), which, in December 2000, issued 
an Order which vacated the September 2000 Board decision and 
remanded the case to the Board for proceedings consistent 
with Appellee's Motion for Remand.


REMAND

As noted in the Motion for Remand, there has been a 
significant change in the law since the Board's initial 
consideration of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, 
and to comply with the Court's order, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

The record shows current diagnoses of dysthymia and opioid or 
methadone dependence.  Specifically, these diagnoses are 
shown on VA progress notes dated in June 1998, August 1998, 
and October 1998.  The diagnosis of opioid abuse is also 
shown on a VA psychiatric examination report dated August 
1994.  No medical evidence has been presented or secured in 
this case to show that dysthymia, first shown by medical 
evidence dated in 1994, or another psychiatric disorder 
existing currently, if any, is the result of a disease or 
injury incurred in service.  Additionally, the record 
contains no medical evidence to show that the veteran has 
been diagnosed with post-traumatic stress disorder.  

Thus, competent evidence of a diagnosis of post-traumatic 
stress disorder or competent evidence relating a current 
psychiatric disorder to military service is required to 
substantiate the veteran's claim.  The Board is of the 
opinion that the veteran should be given an opportunity to 
submit additional (preferably medical) evidence that an 
acquired psychiatric disorder was present in the years 
following service, that his current psychiatric diagnosis is 
related to his period of service, or that he currently has 
post-traumatic stress disorder.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
inform him that in order to substantiate 
his claim he should provide (preferably 
medical) evidence that an acquired 
psychiatric disorder was present in the 
years following service, that his current 
psychiatric diagnosis is related to his 
period of service, or that he currently 
has post-traumatic stress disorder.  If 
any medical treatment was provided the 
veteran shortly after his separation from 
service for a psychiatric disorder, he 
should be informed that those records may 
be helpful to his claim.  Any assistance 
required in obtaining any identified 
records should be provided.

3.  Thereafter, the RO should 
readjudicate the appellant's claim on the 
merits.  In this regard, the RO should 
consider requesting a medical examination 
to establish the current psychiatric 
diagnosis and a medical opinion, where 
appropriate, as to whether a disability 
shown currently is causally related to 
service.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




